REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement ("Agreement"), dated September42, 2014, is
made by and between OXFORD CITY FOOTBALL CLUB, INC., a Florida corporation
("Company"), and TARPON BAY PARTNERS LLC, a Florida limited liability company
(the "Investor").

 

RECITALS

 

WHEREAS, upon the terms and subject to the conditions of the Equity Purchase
Agreement ("Purchase Agreement"), between the Investor and the Company, the
Company has agreed to issue and sell to the Investor shares (the "Put Shares")
of its common stock, $0.0001 par value per share (the "Common Stock") from time
to time for an aggregate investment price of up to Fifteen Million Dollars
($15,000,000) (the "Registered Securities"); and

 

WHEREAS, to induce the Investor to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the "Securities Act"), and
applicable state securities laws with respect to the Registered Securities;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

1. Definitions.

 

(a) As used in this Agreement, the following terms shall have the following
meaning:

 

(i)                    "Subscription Date" means the date of this Agreement.

 

(ii)                  "Investor" has the meaning set forth in the preamble to
this Agreement.

 

(iii)                 "Register," "registered" and "registration" refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
delayed or continuous basis ("Rule 415"), and the declaration or ordering of
effectiveness of such Registration Statement by the United States Securities and
Exchange Commission (the "SEC").

 

(iv)                 "Registered Securities" will have the same meaning as set
forth in the Purchase Agreement.

 

(v)                  "Registration Statement" means the Company's registration
statement on Form S- I, or any similar registration statement of the Company
filed with SEC under the Securities Act with respect to the Registered
Securities.

 

(vi)                 "EDGAR" means the SEC's Electronic Data Gathering, Analysis
and Retrieval System.

 

(vii)               "Exchange Act" means the Securities Exchange Act of 1934, as
amended, or any similar federal statute, and the rules and regulations of the
SEC thereunder, all as the same will then be in effect.

 

(b)                 Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Purchase Agreement.

 

2. [RESERVED]

 

3. Obligation of the Company. In connection with the registration of the
Registered Securities, the Company shall do each of the following:

 

(a)                 Prepare promptly and file with the SEC within one hundred
twenty (120) days after the date hereof, a Registration Statement with respect
to not less than the maximum allowable under Rule 415 of Registered Securities,
and thereafter use all commercially reasonable efforts to cause such
Registration Statement relating to the Registered Securities to become effective
within five (5) business days after notice from the Securities and Exchange
Commission that such Registration Statement may be declared effective, and keep
the Registration Statement effective at all times prior to the termination of
the Purchase Agreement until the earliest of (i) the date that is three months
after the completion of the last Closing Date under the Purchase Agreement, (ii)
the date when the Investor may sell all Registered Securities under Rule 144
without volume limitations, or (iii) the date the Investor no longer owns any of
the Registered Securities (collectively, the "Registration Period"), which
Registration Statement (including any amendments or supplements, thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

 

 

 



(b)                 Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and to comply with the provisions of the Securities Act
with respect to the disposition of all Registered Securities of the Company
covered by the Registration Statement until the expiration of the Registration
Period.

 



(c)                 With respect to the Registered Securities, permit counsel
designated by Investor to review the Registration Statement and all amendments
and supplements thereto a reasonable period of time (but not less than two (2)
business days) prior to their filing with the SEC, and not file any document in
a form to which such counsel reasonably objects.

 

(d)                 As promptly as practicable after becoming aware of the
following facts, the Company shall notify Investor and Investor's legal counsel
identified to the Company and (if requested by any such person) confirm such
notice in writing no later than one (1) business day thereafter (i): (A) when a
prospectus or any prospectus supplement or post-effective amendment to the
Registration Statement is filed; (B) with respect to the Registration Statement
or any post effective amendment, when the same has become effective; (ii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registered Securities or the
initiation of any proceedings for that purpose; and (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registered Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose.

 

(e)                 Unless available to the Investor without charge through
EDGAR, the SEC's website or the Company's website, furnish to Investor, promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one (1) copy of the Registration Statement, each
preliminary prospectus and the prospectus, and each amendment or supplement
thereto;

 

(f)                  Use all commercially reasonable efforts to (i) register
and/or qualify the Registered Securities covered by the Registration Statement
under such other securities or blue sky laws of such jurisdictions as the
Investor may reasonably request and in which significant volumes of shares of
Common Stock are traded, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualification in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registered Securities for sale in such jurisdictions: provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (A) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (B) subject itself
to general taxation in any such jurisdiction, (C) file a general consent to
service of process in any such jurisdiction, (D) provide any undertakings that
cause more than nominal expense or burden to the Company or (E) make any change
in its charter or by-laws or any then existing contracts, which in each case the
Board of Directors of the Company determines to be contrary to the best
interests of the Company and its stockholders;

(g)                 As promptly as practicable after becoming aware of such
event, notify the Investor of the happening of any event of which the Company
has knowledge, as a result of which the prospectus included in the Registration
Statement, as then in effect, includes any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading ("Registration Default"), and promptly prepare a
supplement or amendment to the Registration Statement or other appropriate
filing with the SEC to correct such untrue statement or omission, and take any
other commercially reasonable steps to cure the Registration Default, and,
unless available to the Investor without charge through EDGAR, the SEC's website
or the Company's website, deliver a number of copies of such supplement or
amendment to the Investor as the Investor may reasonably request.

 

(h)                 [INTENTIONALLY OMITTED];

 

(i)                   Use its commercially reasonable efforts, if eligible,
either to (i) cause all the Registered Securities covered by the Registration
Statement to be listed on a national securities exchange and on each additional
national securities exchange on which securities of the same class or series
issued by the Company are then listed, if any, if the listing of such Registered
Securities is then permitted under the rules of such exchange, or (ii) secure
designation of all the Registered Securities covered by the Registration
Statement as a National Association of Securities Dealers Automated Quotations
System ("Nasdaq") security within the meaning of Rule 1!Aa2-1 of the SEC under
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and the
quotation of the Registered Securities on the Nasdaq Capital Market; or if,
despite the Company's commercially reasonable efforts to satisfy the preceding
clause (i) or (ii), the Company is unsuccessful in doing so, to use its
commercially reasonable efforts to secure authorization of the Financial
Industry Regulatory Authority ("FINRA") and quotation for such Registered
Securities on the over-the-counter bulletin board and, without limiting the
generality of the foregoing;

 

(j)                  Provide a transfer agent for the Registered Securities not
later than the Subscription Date under the Purchase Agreement;

 

(k)                 Cooperate with the Investor to facilitate the timely
preparation and delivery of certificates for the Registered Securities to be
offered pursuant to the Registration Statement and enable such certificates for
the Registered Securities to be in such denominations or amounts as the case may
be, as the Investor may reasonably request and registration in such names as the
Investor may request; and, within five (5) business days after a Registration
Statement which includes Registered Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause legal counsel selected by the Company
to deliver, to the transfer agent for the Registered Securities (with copies to
the Investor) an appropriate instruction and opinion of such counsel, if so
required by the Company's transfer agent; and

 

(l)                   Take all other commercially reasonable actions necessary
to expedite and facilitate distribution to the Investor of the Registered
Securities pursuant to the Registration Statement.

 

2

 

 



4.                    Obligations of the Investor. In connection with the
registration of the Registered Securities, the Investor shall have the following
obligations;

 

(a)                 It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registered Securities of the Investor that the Investor shall timely furnish
to the Company such information regarding itself, the Registered Securities held
by it, and the intended method of disposition of the Registered Securities held
by it, as shall be reasonably required to effect the registration of such
Registered Securities and shall timely execute such documents in connection with
such registration as the Company may reasonably request.

 

(b)                 The Investor by such Investor's acceptance of the Registered
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder; and

  



(c)                 The Investor agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
3(d)(ii) or (iii) or 3(g) above, the Investor will immediately discontinue
disposition of Registered Securities pursuant to the Registration Statement
covering such Registered Securities until the Investor receives the copies of
the supplemented or amended prospectus contemplated by Section 3(d)(ii) or (iii)
or 3(g) and, if so directed by the Company, the Investor shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor's possession, of the
prospectus covering such Registered Securities current at the time of receipt of
such notice.

 

5.                    Expenses of Registration. All reasonable expenses incurred
in connection with registrations, filings or qualifications pursuant to Section
3, including, without limitation, all registration, listing, and qualifications
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company shall be borne by the Company.

 

6.                   Indemnification. After Registered Securities are included
in a Registration Statement under this Agreement:

 

(a)                  To the extent permitted by law, the Company will indemnify
and hold harmless, the Investor, the directors, if any, of such Investor, the
officers, if any, of such Investor, each person, if any, who controls the
Investor within the meaning of the Securities Act or the Exchange Act (each, an
"Indemnified Person"), against any losses, claims, damages, liabilities or
expenses (joint or several) incurred (collectively, "Claims") to which any of
them may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any post-effective amendment thereof or the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law (the matters in the
foregoing clauses (i) through (iii) being collectively referred to as
"Violations"). Subject to Section 6(b) hereof, the Company shall reimburse the
Investor, promptly as such expenses are incurred and are due and payable, for
any reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not (i) apply to any Claims arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of any
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to Section
3(b) hereof; (ii) with respect to any preliminary prospectus, inure to the
benefit of any such person from whom the person asserting any such Claim
purchased the Registered Securities that are the subject thereof (or to the
benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the prospectus, as then amended or supplemented, if such prospectus was
timely made available by the Company pursuant to Section 3(b) hereof; (iii) be
available to the extent such Claim is based on a failure of the Investor to
deliver or cause to be delivered the prospectus made available by the Company;
or (iv) apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. The Investor will indemnify the Company, its
officers, directors and agents (including legal counsel) against any claims
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company, by or on behalf
of the Investor, expressly for use in connection with the preparation of the
Registration Statement, subject to such limitations and conditions set forth in
the previous sentence.

 

(b)                  Promptly after receipt by an Indemnified Person under this
Section 6 of notice of the commencement of any action (including any
governmental action), such Indemnified Person shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person, as
the case may be; provided, however, that an Indemnified Person shall have the
right to retain its own counsel with the reasonable fees and expenses to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Person and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Person and any other
party represented by such counsel in such proceeding. In such event, the Company
shall pay for only one separate legal counsel for the Investor selected by the
Investor. The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person under this Section
6, except to the extent that the indemnifying party is prejudiced in its ability
to defend such action. The indemnification required by this Section 6 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.

 

3

 

 



7.                    Contribution. To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that (a) no contribution shall be made under
circumstances where the maker would not have been liable for indemnification
under the fault standards set forth in Section 6; (b) no seller of Registered
Securities guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any seller
of Registered Securities who was not guilty of such fraudulent
misrepresentation; and (c) contribution by any seller of Registered Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registered Securities. ·

  



8.                    Reports under Exchange Act. With a view to making
available to the Investor the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit the Investor to sell securities of the Company to the public
without registration ("Rule 144"), the Company agrees to use its commercially
reasonable efforts to:

 

(a)                  make and keep public information available, as those terms
are understood and defined in Rule 144;

 

(b)                  file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act for so long as the
Company remains subject to such requirements, and the filing of such reports is
required for sales under Rule 144;

 

 

(c)                   furnish to the Investor so long as the Investor owns
Registered Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) unless available to the Investor
without charge through EDGAR, the SEC's website or the Company's website, a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit the Investors to sell such securities
pursuant to Rule 144 without registration; and

 

(d)                  at the request of any Investor of Registered Securities,
give its Transfer Agent instructions (supported by an opinion of Company
counsel, if required or requested by the Transfer Agent) to the effect that,
upon the Transfer Agent's receipt from such Investor of:

 

(i) a certificate (a "Rule 144 Certificate") certifying (A) that such Investor
has held the shares of Registered Securities which the Investor proposes to sell
(the "Securities Being Sold") for a period of not less than (6) months and (B)
as to such other matters as may be appropriate in accordance with Rule 144 under
the Securities Act, and

 

(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the initial Investor's counsel shall be deemed acceptable if such
opinion is not given by Company counsel) that, based on the Rule I44
Certificate, Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective Registration Statement,

 

the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent's books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Investor). If the Transfer Agent requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.

 

9.                    Miscellaneous.

 

(a)                  Registered Owners. A person or entity is deemed to be a
holder of Registered Securities whenever such person or entity owns of record
such Registered Securities. If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registered Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registered Securities.

 

(b)                  Rights Cumulative; Waivers. The rights of each of the
parties under this Agreement are cumulative. The rights of each of the parties
hereunder shall not be capable of being waived or varied other than by an
express waiver or variation in writing. Any failure to exercise or any delay in
exercising any of such rights shall not operate as a waiver or variation of that
or any other such right. Any defective or partial exercise of any of such rights
shall not preclude any other or further exercise of that or any other such
right. No act or course of conduct or negotiation on the part of any party shall
in any way preclude such party from exercising any such right or constitute a
suspension or any variation of any such right.

 

(c)                   Benefit; Successors Bound. This Agreement and the terms,
covenants, conditions, provisions, obligations, undertakings, rights, and
benefits hereof, shall be binding upon, and shall inure to the benefit of, the
undersigned parties and their successors.

 

4

 



 

(d)                  Entire Agreement. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof. There
are no promises, agreements, conditions, undertakings, understandings,
warranties, covenants or representations, oral or written, express or implied,
between them with respect to this Agreement or the matters described in this
Agreement, except as set forth in this Agreement and in the other documentation
relating to the transactions contemplated by this Agreement. Any such
negotiations, promises, or understandings shall not be used to interpret or
constitute this Agreement.

 

(e)                   Amendment. Any provision of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and Investor. Any amendment or waiver affected in
accordance with this Section 9 shall be binding upon the Company.

 

(f)                  Severability. Each part of this Agreement is intended to be
severable. In the event that any provision of this Agreement is found by any
court or other authority of competent jurisdiction to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to render it enforceable and as so severed or modified, this Agreement
shall continue in full force and effect.

 

(g)                 Notices. Notices required or permitted to be given hereunder
shall be in writing and shall be deemed to be sufficiently given when personally
delivered (by hand, by courier, by telephone line facsimile transmission,
receipt confirmed, email or other means) or sent by certified mail, return
receipt requested, properly addressed and with proper postage pre-paid (i) if to
the Company, at its executive office and (ii) ifto the Investor, at the address
set forth under its name in the Purchase Agreement, with a copy to its
designated attorney, or at such other address as each such party furnishes by
notice given in accordance with this Section 9(g), and shall be effective, when
personally delivered, upon receipt and, when so sent by certified mail, five (5)
business days after deposit with the United States Postal Service.

 

(h)                 Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflicts of law. Each of the Company and Investor hereby
submit to the exclusive jurisdiction of the United States Federal and state
courts located in New York County, New York with respect to any dispute arising
under this Agreement, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby.

 



(i)                  Consents. The person signing this Agreement on behalf of
each party hereby represents and warrants that he has the, necessary power,
consent and authority to execute and deliver this Agreement on behalf of that
party.

 

(j)                  Further Assurances. In addition to the instrun1ents and
documents to be made, executed and delivered pursuant to this Agreement, the
parties hereto agree to make, execute and deliver or cause to be made, executed
and delivered, to the requesting party such other instruments and to take such
other actions as the requesting party may reasonably require to carry out the
terms of this Agreement and the transactions contemplated hereby.

 

(k)                 Section Headings. The Section headings in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(l)                  Construction. Unless the context otherwise requires, when
used herein, the singular shall be deemed to include the plural, the plural
shall be deemed to include each of the singular, and pronouns of one or no
gender shall be deemed to include the equivalent pronoun of the other or no
gender.

 

(m)               Execution in Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement. This Agreement, once executed
by a party, may be delivered to the other party hereto by email of a .pdf or
telephone line facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement. A facsimile transmission or
email of a .pdf of this signed Agreement shall be legal and binding on all
parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

5

 

 

[SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

COMPANY:

 

OXFORD CITY FOOTBALL CLUB, INC.

 

By: /s/ Thomas Guerriero

Name: Thomas Guerriero

Title: CEO/ President

 

INVESTOR:

 

TARPON BAY PARTNERS LLC

 

By: /s/ Stephen Hicks

Name: Stephen Hicks

Title: Manager

 



6

 

